                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §   CRIMINAL NO. 4:20-CR-236-SDJ-KPJ
                                                §
 RYAN MATTHEW TAMBUNGA                          §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 3, 2020, the Magistrate Judge entered proposed findings of fact and

recommendations (Dkt. #16) that Defendant be committed to the custody of the Bureau of Prisons

to be imprisoned for a term of fifty-one (51) months, with no additional term of supervised release
       .
to follow.

          Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

Accordingly, Defendant is hereby committed to the custody of the Bureau of Prisons to be

imprisoned for a term of fifty-one (51) months, with no additional term of supervised release to

follow.

            So ORDERED and SIGNED this 8th day of June, 2021.




                                                             ____________________________________
                                                             SEAN D. JORDAN
                                                             UNITED STATES DISTRICT JUDGE
